           Case 3:20-cv-01657-KAD Document 11 Filed 12/17/20 Page 1 of 8




             UNITED STATES DISTRICT COURT DISTRICT OF CONNECTICUT

JOSEPH D' AGOSTIN                                      )
Plaintiff                                              )    NO. 3:20-cv-01657
                                                       )
v.                                                     )
                                                       )
FITNESS INTERNATIONAL, LLC.                            )
D/B/A/ LA FITNESS                                      )
Defendants                                             )

                                      RULE 26(Q REPORT

Plaintiff Joseph D' Agostin and Defendant Fitness International, LLC hereby submit the

following Report under Federal Rule of Civil Procedure 26(f):

Date Complaint Filed: Plaintiff filed his Complaint in the Superior Court of Connecticut on
Friday, August 14, 2020. Defendant Fitness International, LLC removed the case to federal court
on November 3, 2020.

Date of Defendant's Appearance: September 3, 2020.
Pursuant to Fed. R. Civ. P. 16(b), 26(f) and D. Conn. L. Civ. R. 16, a conference was held on
December 17, 2020. The participants were:

Frank J. McCoy, Jr., Esq. for Plaintiff Joseph D' Agostin
Benjamin H. Levites, Esq. for Defendant Fitness International, LLC
     I.   Certification

Undersigned counsel (after consultation with their clients) certify that (a) they have discussed the
nature and basis of the parties' claims and defenses and any possibilities for achieving a prompt
settlement or other resolution of the case; and (b) they have developed the following proposed
case management plan. Counsel further certify that they have forwarded a copy of this report to
their clients.
          Case 3:20-cv-01657-KAD Document 11 Filed 12/17/20 Page 2 of 8




  II.    Jurisdiction

 A. Subject Matter Jurisdiction

Subject matter jurisdiction is predicated on complete diversity of the parties with an amount in
controversy in excess of $75,000.00. Plaintiff Joseph D' Agostin ("Plaintiff') commenced this
action in the Connecticut Superior Court. Defendant Fitness International, LLC ("Defendant")
removed the action to the District of Connecticut, pursuant to 28 U.S.C. §§ 1332, 1441 and 1446.
In accordance with 28 U.S.C. § 1332(a)(l), the amount in controversy exceeds $75,000.00, and
Plaintiff and Defendant are citizens of different states. The Court's subject matter jurisdiction is
proper.

 B. Personal Jurisdiction

Defendant is not contesting personal jurisdiction.

 III.    Brief Description of Case

 A. Claims of Plaintiff:

Plaintiff alleges that he was caused to slip and fall on the floor of Defendant's premises, located
at 761 Main Street, Norwalk, Connecticut. Specifically, Plaintiff alleges that the tile floor was
wet with improper matting and as a result, he sustained various injuries, including injuries to his
right leg, hip, and hip replacement, as well as mental distress.

B. Defenses and Claims (Affirmative Defenses, Counterclaims, Third Party Claims, Cross
   Claims) (either pied or anticipated) of Defendant:

Defendant denies all claims, and assert comparative negligence and failure to mitigate against
Plaintiff.
 IV.     Statement of Undisputed Facts

Counsel and self-represented parties certify that they have made a good faith attempt to
determine whether there are any material facts that are not in dispute. The following material
facts are undisputed:

1. Defendant possessed and reasonably maintained a gym located at 761 Main Street, known as

   LA Fitness, in the City of Norwalk and the State of Connecticut.

2. Defendant invited guests, including Plaintiff, to enter upon the premises.




                                                 2
          Case 3:20-cv-01657-KAD Document 11 Filed 12/17/20 Page 3 of 8




3. It was the duty of Defendant to reasonably maintain the premises in order to render

   them reasonably safe.

4. It was the duty of Plaintiff to exercise reasonable care, not only to avoid known dangers, but

   to discover those to which his conduct might expose him, and to be watchful of his

   surroundings.

5. On November 3, 2018, Plaintiff was lawfully upon the premises.

  V.     Case Management Plan:

 A. Initial Disclosures
Initial disclosures will be served by February 4, 2021.

 B. Scheduling Conference

1. The parties request to be excused from holding a pretrial conference with the Court before
   entry of a scheduling order pursuant to Fed. R. Civ. P. 16(b).

2. The parties prefer that a scheduling conference, if held, be conducted by telephone.

 C. Early Settlement Conference

     1. The parties certify that they have considered the potential benefits of attempting to settle
        the case before undertaking significant discovery or motion practice. Settlement may be
        facilitated by use of the following procedure: informal settlement negotiation and/or
        mediation.
     2. The parties do not request an early settlement conference. The parties will jointly advise
        the Court if they seek a settlement conference after preliminary discovery.
     3. The parties prefer a settlement conference, when such a conference is held, with a
        magistrate judge.
     4. The parties do not request a referral for alternative dispute resolution pursuant to D.
        Conn. L. Civ. R. 16.

D. Joinder of Parties, Amendment of Pleadings, and Motions Addressed to the Pleadings

The parties do not believe that additional parties will need to be joined, and the parties do not
believe that further amendment of the pleadings is necessary. However, in the event that such




                                                 3
            Case 3:20-cv-01657-KAD Document 11 Filed 12/17/20 Page 4 of 8




joinder and/or amendment is necessary:

1. Plaintiff(s) should be allowed until January 18, 2021 to file motions to join additional parties
   and to file motions to amend the pleadings. Motions filed after the foregoing dates will
   require, in addition to any other requirements under the applicable rules; a showing of good
   cause for the delay.
2. Defendant(s) should be allowed until January 18, 2021 to file motions to join additional
   parties and February 17, 2021 to file a response to any amended complaint or complaint(s)
   filed by additional parties. Defendant may amend pleadings to assert additional defenses.
   Motions filed after the foregoing dates will require, in addition to any other requirements
   under the applicable rules, a showing of good cause for the delay.

 E. Discovery

a. Recognizing that the precise contours of the case, including the amounts of damages at issue,
   if any, may not be clear at this point in the case, in making the proposals below concerning
   discovery, the parties have considered the scope of discovery permitted under Fed. R. Civ. P.
   26(b)(l). At this time, the parties wish to apprise the Court of the following information
   regarding the "needs of the case":

Plaintiffs position

Phased discovery is preferable because the parties may consider ADR after fact discovery is
completed.


Defendant's Position (if different):

NIA.

 a. The parties anticipate that discovery will be needed on the following subjects:

  Plaintiffs anticipated discovery:

       •    Circumstances surrounding Plaintiffs alleged incident;
       •   Control, possession and management of the gym location and other venues managed by
           the defendant; and
       •   Inspection and maintenance of the locker room, facility in general and other venues
           under the control of the defendant.
       •    Notice of the danger including all prior slip and falls in the locker rooms and tiled areas
            of all the facilities controlled by the defendant

  Defendant's anticipated discovery:




                                                    4
          Case 3:20-cv-01657-KAD Document 11 Filed 12/17/20 Page 5 of 8




     •   Circumstances surrounding Plaintiffs alleged incident;
     •   Causation of Plaintiffs alleged incident;
     •   Issues concerning any pre-existing conditions;
     •   Plaintiffs medical treatment;
     •   Plaintiff's employment; and
     •   Plaintiffs damages.

The parties reserve the right to object to discovery.
The parties reserve the right to conduct discovery on non-enumerated issues as they present.
The Defendant objects to discovery in respect of other venues managed by or under the control
of the Defendant as irrelevant, unduly burdensome, disproportionate to the plaintiffs claims, and
not reasonably calculated to lead to the discovery of any admissible evidence.




c. All discovery, including depositions of expert witnesses pursuant to Fed. R. Civ. P. 26(b)(4),
   will be commenced as soon as practicable and completed (not propounded) by January 31,
   2022.

d. Discovery will be conducted in phases:

e. If discovery will be conducted in phases, describe each phase and state the date by which it will
   be completed by: fact discovery by June 17, 2021 and expert discovery by January 31, 2022.
   The parties request a status conference at the end of February 2021.

f. The parties anticipate that Plaintiff(s) will require a total of 1-5 depositions of fact witnesses and
   that Defendant(s) will require a total of 1-5 depositions of fact witnesses. The depositions will
   commence as soon as practicable and be completed by June 17, 2021.

g. To the extent that the parties require interrogatories or production requests exceeding 25 in
   number, they will seek leave of court.

h. Plaintiff intends to call expert witnesses at trial. Defendant intends to call expert witnesses at
   trial.

i.The parties will designate all trial experts and provide opposing counsel with reports from
  retained experts pursuant to Fed. R. Civ. P. 26(a)(2) on any issues on which they bear the
  burden of proof. Plaintiff will designate his experts by May 1, 2021. Defendant will designate
  their experts by July 1, 2021. Depositions of Plaintiffs experts will be completed by October
  30, 2021. Depositions of Defendant's experts will be completed by October 30, 2021.




                                                   5
          Case 3:20-cv-01657-KAD Document 11 Filed 12/17/20 Page 6 of 8




j.The parties will designate all trial experts and provide opposing counsel with reports from
   retained experts pursuant to Fed. R. Civ. P. 26(a)(2) on any issues on which they do not bear
   the burden of proof. Plaintiff will designate his experts by September 1, 2021. Defendant will
   designate their experts by November 1, 2021. Depositions of Plaintiffs experts will be
   completed by January 31, 2022. Depositions of Defendant's experts will be completed by
   January 31, 2022.

k. A damages analysis will be provided by any party who has a claim or counterclaim for
   damages by January 30, 2020.

1. Undersigned counsel (after consultation with their respective clients concerning computer-
  based and other electronic information management systems, including historical, archival,
  back-up and legacy files, in order to understand how information is stored and how it may be
  retrieved) have discussed the disclosure and preservation of electronically stored information,
  including, but not limited to, the form in which such data shall be produced, search terms
  and/or other techniques to be used in connection with the retrieval and production of such
  information, the location and format of electronically stored information, appropriate steps to
  preserve electronically stored information, and the allocation of costs of assembling and
  producing such information. The parties agree to follow Fed. R. Civ. P. 34 for the
  preservation, disclosure and management of electronically stored information.
m. Undersigned counsel (after consultation with their clients) have also discussed the location(s),
   volume, organization, and costs of retrieval of information stored in paper or other non-
   electronic forms. The parties agree to follow all necessary procedures for the preservation,
   disclosure and management of such information.
n. Undersigned counsel have discussed discovery procedures that minimize the risk of waiver of
   privilege or work-product protection, including procedures for asserting privilege claims after
   production. The parties agree to utilize Fed. R. Civ. P. 26(b)(5) for the purpose of claiming
   privilege or protecting trial preparation materials.

 F. Other Scheduling Issues

The parties propose the following schedule for addressing other issues pertinent to this case [e.g.,
class certification, claim construction]: not applicable at this time.

 G. Summary Judgment Motions:

Summary judgment motions, which must comply with Local Rule 56, will be filed on or before
3 5 days after the close of discovery.

 H. Joint Trial Memorandum

The joint trial memorandum required by the Standing Order on Trial Memoranda in Civil Cases




                                                 6
          Case 3:20-cv-01657-KAD Document 11 Filed 12/17/20 Page 7 of 8




will be filed within 30 days of the trial.

 VI.     TRIAL READINESS

The case will be ready for trial by May 27, 2022.

As officers of the Court, undersigned counsel agree to cooperate with each other and the Court to
promote the just, speedy and inexpensive determination of this action.




                                               7
         Case 3:20-cv-01657-KAD Document 11 Filed 12/17/20 Page 8 of 8




Respectfully submitted,
PLAINTIFF JOSEPH D' AGOST




17th Floor
Hartford, CT 06103



DEFENDANT
FITNESS INTERNATIONAL, LLC
By its attorneysA 11
                 ~
                       1




~.Le~
Kevin J. O'Leary, ct30271
Coughlin Betke LLP
175 Federal Street
Boston, MA 02110
koleary@coughlinbetke.com
blevites@coughlinbetke.com




                                      8
